Fill in this information <6 identity the case: on 08/21/20 Page 1of 15

Debtor Name Evangel International Foods, Inc.

United States Bankruptcy Court for the: Southern District of Texas

Case number 20-0 1480 Q) Check if this is an
amended filing

 

 

Official Form 425C

 

 

Monthly Operating Report for Small Business Under Chapter 11 12/17

Month: July 2020 Date report filed: 08/20/2020
MM/DD/YYYY

Line of business: Food Processing NAISC code: 445110

In accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury
that | have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my ui these documents are true, correct, and complete.

Responsible party: Nn emerge’
Original signature of responsible party a in Ac —

Printed name of responsible party NNAEMEKA ODUNZE

| | 1. Questionnaire

Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

 

 

 

Yes No NIA

If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
4. Did the business operate during the entire reporting period? Ww Q C)
2. Do you plan to continue to operate the business next month? wi OQ )
3. Have you paid all of your bills on time? Wi QO QO)
4. Did you pay your employees on time? w Q) QO
5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? wi Q) Q)
6. Have you timely filed your tax returns and paid all of your taxes? P| Q) O
7. Have you timely filed all other required government filings? w Q C)
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? P| O Q)
9. Have you timely paid all of your insurance premiums? wi U) )

If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
10. Do you have any bank accounts open other than the DIP accounts? QO) wi C)
11. Have you sold any assets other than inventory? Q) Wd Q
12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? Q) wi |
13. Did any insurance company cancel your policy? L) wi Q)
144. Did you have any unusual or significant unanticipated expenses? Q) Ww QO
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? wi O Q
16. Has anyone made an investment in your business? L) wi Q

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 1
Case 20-31480 Document 57 Filed in TXSB on 08/21/20 Page 2 of 15

Debtor Name Evangel International Foods, Inc. Case number 20-31480

 

 

 

17. Have you paid any bills you owed before you filed bankruptcy? Q wi )
18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy? QO Wi Q)
| Summary of Cash Activity for All Accounts
19. Total opening balance of all accounts
‘ ; : g 33,631.12
This amount must equal what you reported as the cash on hand at the end of the month in the previous ye
month. If this is your first report, report the total cash on hand as of the date of the filing of this case.
20. Total cash receipts
Attach a listing of all cash received for the month and label it Exhibit C. Include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do not attach bank statements in
lieu of Exhibit C.
Report the total from Exhibit C here. o_eaneor
21. Total cash disbursements
Attach a listing of all payments you made in the month and label it Exhibit D. List the
date paid, payee, purpose, and amount. Include all cash payments, debit card
transactions, checks issued even if they have not cleared the bank, outstanding
checks issued before the bankruptcy was filed that were allowed to clear this month,
and payments made by other parties on your behalf. Do not attach bank statements
in lieu of Exhibit D. =s 30,779.23
Report the total from Exhibit D here.
22. Net cash flow
+ $_ 81,317.34

Subtract line 21 from line 20 and report the result here.
This amount may be different from what you may have calculated as net profit.

23. Cash on hand at the end of the month
Add line 22 + line 19. Report the result here.
Report this figure as the cash on hand at the beginning of the month on your next operating report.

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

— 5 114,948.46

 

| 3. Unpaid Bills

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid, Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

 

24. Total payables \\ iri 5 __ 1,500.00
- PS FayoW\ exes op 00.00.
(Exhibit E)
Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 2
Case 20-31480 Document 57 Filed in TXSB on 08/21/20 Page 3 of 15
Debtor Name Evangel International Foods, Inc. Case number 20-31480

| Money Owed to You

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
Identify who owes you money, how much is owed, and when payment is due. Report the total from
Exhibit F here.

25. Total receivables $ 0.00
(Exhibit F)

 

 

ae :. Employees

26. What was the number of employees when the case was filed?

27. What is the number of employees as of the date of this monthly report?

 

= 6. Professional Fees

 

 

 

 

_ How much have you paid this month in professional fees related to this bankruptcy case? $ 0.00
29. How much have you paid in professional fees related to this bankruptcy case since the case was filed? $ 0.00
30. How much have you paid this month in other professional fees? $ ___0.00
31, How much have you paid in total other professional fees since filing the case? $ 0.00

ran 7. Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any.
Column A Column B Column C
Projected — Actual = Difference
Copy lines 35-37 from Copy lines 20-22 of Subtract Column B
the previous month's this report. from Column A.
report.
32. Cash receipts g 40,000.00 — § 112,096.57 = s 72,096.57
33. Cash disbursements $25,000.00 —5_30,77828 0 see
34. Net cash flow | $ 15,000.00 '= | ¢ 81,317.34 ki 3 66,317.34
35. Total projected cash receipts for the next month: $ _ 40,000.00
36. Total projected cash disbursements for the next month: = 25,000.00
37. Total projected net cash flow for the next month: =s5 15,000.00

 

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 3

 

 

 
Case 20-31480 Document 57 Filed in TXSB on 08/21/20 Page 4 of 15

 

Evangel International Foods, Inc.

CASE NAME:

 

 

CASE NUMBER: 20-31480)

ry.

SBMOR-Exhibit B-1

$ 20,013.41

40,897.30

1
976.
746.88
43,500.00
485.20

949.63
2,632.

$ 53,410.71
1,550.00

attach li
$ 54,960.71

14,063.41
$ 5,950.00
* Applies to Individual debtors only

$ 62,381

515:
569,
31,000.
500.

1,640.
3,619.

$ 44,318.
2,000.
325.

$ 46,643.
15,738.51
$ 21,688.51

4,714.
4,605.

$ 39,164.10
1,700.

$ 40,864.
11 60
$ 33,631.12

**Numbers for the current month should balance (match)
RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on SBMOR-Exhibit B-2

$ 33,631.12

19,096.57

93,000.

$ 112,096.57

4,

1,541.76
267.84

1,620.
661.34

18,492.
162.28

752.00
1,425.

$ 28,979.23
1,800.

$ 30,779.23
81,317.34
$ 114,948.46

Six Months To Date

$ 20,013.41

175,182.51
0.
93,000.

0.
$ 268,182.51
0

14,620.68
2,613.
267,
9,720.

3,877.7

1,886.

111,399.15
1,147.
0.
8,056.

0.00
$ 165,872.
f
325.
0.
$ 173,247.47
94,935.04
$114,948.

 

Revised 01/31/2014
Case 20-31480 Document 57 Filed in TXSB on 08/21/20 Page 5 of 15

 

CASE NAME: |Evangel International Foods, Inc.

CASE NUMBER: 20-31480
SMALL BUSINESS MONTHLY OPERATING REPORT - EXHIBIT B-2

CASH ACCOUNT RECONCILIATION
MONTH OF (July ___||2020__|

 

 

NK NAME
CCOUNT NUMBER
TYPE

G BANK BALANCE

SFERS BETWEEN ACCOUNTS
DISBURSEMENTS
ING BANK BALANCE
IN TRANSIT
ANDING CHECKS
JUSTED BANK BALANCE
GINNING CASH - PER BOOKS*
S*

FERS BETWEEN ACCOUNTS

AL) OR CONTRIBUTION BY

AL DEBTOR MFR-2
CKS/OTHER DISBURSEMENTS*
CASH - PER BOOKS*

SBMOR-Exhibit B-2

WELLS FARGO
XXX 7927
OPERA

$ 27,631
112,096.57

124,779
$ 14,948.

$ 14,948.
$ 27,631.06
112,096.57

124,779
$ 14,948.

PAYROLL

$ 0.00

$ 0.

XXX
OTHER FUNDS
$ 6,000.06
94,000.34

$ 100,000.

$ 100,000.
$ 6,000.06
94,000.34

$ 100,000.

* Numbers should balance (match) BEGINNING CASH, TOTAL RECEIPTS, TOTAL DISBURSEMENTS

and ENDING CASH lines on SBMOR-Exhibit B-1. Copies of all bank statements should be attached.

TOTAL
$ 33,631.12
206,096.91
0.00
124,
$ 114,
0
0.
$ 114,948.80
$ 33,631.12
206,096.91

124,779.23
$ 114,948.80

 

Revised 01/31/2014
Wells Faigo: Business Choice Cheactimg®/21/20 Page 6 of 15

July 31,2020 m Page | of 6

EODCKCDTWB 014146

ppprestUN]peflennbvnal fly geoff gatenpgfgepetey pep pee] pte peppy
fee EVANGEL INTERNATIONAL FOODS INC

DEBTOR IN POSSESSION

CH11 CASE # 20-31480(STX)

6001 SAVOY DR STE 302

HOUSTON TX 77036-3322

 

WELLS
FARGO

Questions?

Available by phone 24 hours a day, 7 days a week:
Telecommunications Relay Services calls accepted

1-800-CALL-WELLS (1-800-225-5935)
TTY: 1-800-877-4833
En espanol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (808)
P.O. Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Visit wellsfargoworks.com to explore videos, articles, infographics, interactive
tools, and other resources on the topics of business growth, credit, cash flow
management, business planning, technology, marketing, and more.

 

Statement period activity summary

 

Beginning balance on 7/1 $27,631.06
Deposits/Credits 112,096.57
Withdrawals/Debits - 124,779.23
Ending balance on 7/31 $14,948.40
Average ledger balance this period $18,809.17

Overdraft Protection
Your account js linked to the following for Overdraft Protection:
@ Savings - 000005439867556

Account options

A check mark in the box indicates you have these convenient
services with your account(s). Go to wellsfargo.com/biz or
call the number above if you have questions or if you would
like to add new services.

Business Online Banking
Online Statements C]
Business Bill Pay
Business Spending Report
Overdraft Protection

Account number: 22’

EVANGEL INTERNATIONAL FOODS INC
DEBTOR IN POSSESSION
CH11 CASE # 20-31480(STX)

Texas/Arkansas account terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 111900659

For Wire Transfers use
Routing Number (RTN): 121000248

2pSZ01 808 #00 L00 NNN NNN NNNNNNNNNN S¥/?L0 EMLOOWOGO3S

£'190S6912
July 31,2020 @ Page 2 of 6
Case 20-31480 Document 57 Filed in TXSB on 08/21/20

Page 7 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction history
Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
7A Deposit Made In A Branch/Store 614.65
7 Edeposit IN Branch/Store 07/01/20 03:28:37 Pm 8814 S 350.00
Sepulveda Blvd Westchester CA 5
7 Purchase authorized on 07/01 Buc-Ee's #31 Richmond TX 21.66 =. 28,574.05
P00580183443522417 Card 1246
7/2 Deposit Made In A Branch/Store 245.00
7/2 ATM Check Deposit on 07/02 9898 S Gessner Houston TX 350.00
0006478 ATM ID 66978 Card 1246
7/2 ATM Check Deposit on 07/02 9896 S Gessner Houston TX 371,00 29,540.05
0006479 ATM iD 66978 Card 1246
7/3 Deposit 2,900.00
73 Purchase authorized on 07/01 Restaurant Depot Houston TX 246.12 +h
$580183470785837 Card 1246 oe
7/3 Online Transfer to Evangel International Foods Inc Business 1,000.00 ~
Market-Rate Savings xxxxxx7556 Ref #ib08FD7Bgx on 07/03/20 :
73 1030 Cashed Check 1,617.00 29,576.93
746 Purchase authorized on 07/06 Buc-Ee's #31 Richmond TX 22.15 a
P00300188427701471 Card 1246 ‘
7/6 Purchase authorized on 07/06 MI Tienda #066 South Houston 1X 22.34 Az
0000000037 1540304 Card 1246 :
7/6 1032 Cashed Check 90826: Fist
746 1070 Check "300.00 28,723.34
747 Purchase authorized on 07/06 Two Rivers Fisheri Wickliffe KY 2,100.00 ——
$38018867 1590481 Card 1246
77 1071 Check 60.00 26,563.34
778 Purchase authorized on 07/07 Honeywell Distribu Houston 1X 720.75 4+ 26,442.59
$460189543060016 Card 1246
719 Purchase authorized on 07/07 Chef Mart Restaura Houston TX 35.00 4 — 26,407.59
$380189560959290 Card 1246 a.
7/10 Purchase authorized on 07/09 Two Rivers Fisheri Wickliffe KY 2,192.77
$460191744690652 Card 1246
70 Purchase authorized on 07/10 Buc-Ee's #31 Richmond TX 19.520 =~
P00580192521874239 Card 1246
7/10 1033 Check 1,000.00 23,195.30
7/3 ATM Check Deposit on 07/11 8750 Highway 6 South Houston TX 950.00
0006347 ATM ID 4078N Card 1246
713 ATM Check Deposit on 07/11 8750 Highway 6 South Houston TX 1,517.52
0006348 ATM ID 4078N Card 1246
7/3 ATM Check Deposit on 07/11 8750 Highway 6 South Houston TX 800.00
0006349 ATM ID 4078N Card 1246 ,
7/13 Purchase authorized on 07/10 Schc 713-5590570 TX 366.65 At 26,096.17
$460192643954693 Card 1246 a
74 Purchase authorized on 07/14 B8uc-Ee's #31 Richmond TX 19.16 —— 26,077.01
P00460196527909801 Card 1246
7/15 < Business to Business ACH Debit - IRS Usataxpymt 071520 1,541.76 a
270059705634294 Evangel international
7/15 1069 Check 1,620.00 22,915.25
7/16 Purchase authorized on 07/15 Tara Energy 866-438-8272 TX 661.34 —— 22,253.91
$380197724317405 Card 1246 iad
7/20 Purchase authorized on 07/18 Buc-Ee's #31 Richmond TX 20.93 mr
P00300200555085887 Card 1246
7/20 1035 Deposited OR Cashed Check 312.46
7/20 1034 Cashed Check 1,617.00
7/20 1073 Check — 800.00 19,503.52
7/21 Sbad Treas 310 Misc Pay 072120 xxxxx3000 Rmt*CT"4672127802 93,000.00
200 41472 F8192"°*r ee", me
7/2) Wire Trans Svc Charge - Sequence: 200721121470 Srf# 30.00

Ow00000874687999 Trn#200721 121470 Rfb#
Ow00000874687999

8rSZ01
July 31,2020 m Pe@S@c26-31480 Document 57 Filed in TXSB on 08/21/20 Page 8 of 15

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
7/21 Wire Trans Svc Charge - Sequence: 200721152222 Srf# 30.00
Ow00000874798453 Trn#200721 152222 Rfb#
Ow00000874798453
7/21 Online Transfer to Evangel International Foods Inc Business 93,000.00 —~
Market Rate Savings xxxxxx7556 Ref #lb08J9T6Kd on 07/21/20
7/21 WT Fed#08595 First American Ban /Ftr/Bnf=B and C Seafood Srf# 8,200.00
0w00000874687999 Trn#2007 21121470 Rfb#
Ow00000874687999
7/21 WT Fed#00978 First American Ban /Ftr/Bnf=8 and C Seafood Srf# 1,000.00 -—— —s- 10,243.52
0Qw00000874798453 Trn#200721 152222 Rfb#
Ow00000874798453
7/22 Wire Trans Svc Charge - Sequence: 200722060938 Srfit 30.00
Ow00000875800503 Trn#200722060938 Rfb#
Ow00000875800503
7/22 Purchase authorized on 07/22 Buc-Ee's #31 Richmond TX 19.01
P00380204448557646 Card 1246 rm
7/22 WT Fed#00366 Jpmorgan Chase Ban /Ftr/Bnf=L A Fish Srt# = 5,000.00 —
Ow00000875800503 Trn#2007 22060938 Rfb#
Ow00000875800503 F
7/22 Purchase authorized on 07/22 The Home Depot #0565 Pasadena 193.94 5,000.57
TX P00300204674648014 Card 1246 en
7/23 < Business to Business ACH Debit - Txworkforcecomm Debit 267.84 =
200722 (512)463-2325 Twc-184334569
7/23 1074 Check 300.00 4,432.73
7/24 Edeposit IN Branch/Store 07/24/20 01:05:15 Pm 19900 Ventura 240.00
Blvd Woodland Hills CA
7/24 Purchase authorized on 07/22 Chef Mart Restaura Houston TX 35.00 aa
§4602047 58846731 Card 1246
7/24 Purchase authorized on 07/23 Fedex Offic6480000 Pasadena TX 14.08 4b 4,623.65
$380205724534625 Card 1246
727 Edeposit IN Branch/Store 07/27/20 04:15:41 Pm 1244 E 8th St Los 1,000.00
Angeles CA
7/27 Purchase authorized on 07/27 Handi Stop #33 Richmond TX 24.30 be 5,599.35
P00000000372350280 Card 1246
7/28 Edeposit IN Branch/Store 07/28/20 01:44:40 Pm 8448 Abrams Rd 270,00 5,869.35
Dallas TX
7/29 Edeposit IN Branch/Store 07/29/20 09:33:58 Am 11305 5 520.00
Crenshaw Blvd Inglewood CA .
7/29 Purchase authorized on 07/28 Schc 713-5590570 TX 391.80 tT
§300210522462207 Card 1246
7/29 Purchase authorized on 07/29 Handi Stop #33 Richmond TX 15.55 5,982.00
P00000000479813029 Card 1246
7/30 Deposit Made In A Branch/Store 1,995.00
7/30 Edeposit IN Branch/Store 07/30/20 02:56:56 Pm 19767 Rinaldi St 983.40 8,960.40
Northridge CA Sa
7/31 Edeposit IN Branch/Store 07/31/20 11:07:26 Am 19213 Golden 260.00
Valley Rd Santa Clarita CA
7/31 Edeposit IN Branch/Store 07/31/20 01:52:03 Pm 4200 Spencer 5,460.00
Hwy Pasadena TX 7927
7/31 Deposit Made In A Branch/Store 270.00
7/31 Monthly Check Return/Image Stmt Fee 2.00 14,948.40
Ending balance on 7/31 14,948.40
Totals $112,096.57 $124,779.23

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
< Business to Business ACH: If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not

apply to consumer accounts,

€/90S6912 6PSZ01 808 P00 200 NNNNNN NNNNNNNNNN 9P1¢10 EMLOO¥OCOS
July 31,2020 » Page of 6

asé 20-31480 Document 57 Filed in TXSB on 08/21/20

  
 

Page 9 of 15 WELLS

 

Summary of checks written (checks listed are also displayed in the preceding Transaction history)

 

 

 

 

Number Date Amount Number Date Amount Number Date Amount

1030 73 1,617.00 1035 7/20 312.46 1071 7/7 60,00

1032* 7/6 509.10 1069 * 7/1S 1,620.00 1073* 7/20 800.00

1033 7/10 1,000,00 1070 7/6 300.00 1074 7/23 300.00

1034 7/20 1,617.00

* Gap in check sequence.

Items returned unpaid

Date Description Amount

051405514515809 500,00

 

 

7/8 __ Capital One Auto Carpay 0062061 78420894 Theresa lkeanyionwu Reference #

 

Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker, Go to wellsfargo.com/feefag for a link to these documents, and answers

to common monthly service fee questions.

 

 

 

Fee period 07/01/2020 - 07/31/2020 Standard monthly service fee $14.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
+ Average ledger balance $7,500.00 $18,809.00 [y]
+ Aqualifying transaction from a linked Wells Fargo Merchant Services account 1 00
+ Total number of posted debit card purchases or posted debit card payments of 10 20
bills in any combination
- Enrollment ina linked Direct Pay service through Wells Fargo Business Online 1 00
+ Combined balances in linked accounts, which may include $10,000.00
- Average ledger balances in business checking, savings, and time accounts
- Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combined average daily balances from the previous month
in eligible Wells Fargo business and commercial loans and lines of credit
- For complete details on how you can avoid the monthly service fee based on
your combined balances please refer to page 10 of the Business Account Fee
and Information Schedule at www.wellsfargo.com/biz/fee-information
Wass
Account transaction fees summary
Units Excess Service charge per Total service
Service charge description Units used included units excess units (5) charge ($)
Cash Deposited (5) 800 7,500 ) 0.0030 ~ 0,00
Transactions 48 200 0 0.50 0.00
$0.00

 

Total service charges

0ssZol
July 31, 2020 m Gage 20831480 Document 57 Filed in TXSB on 08/21/20 Page 10 of 15

WELLS
FARGO

 

IMPORTANT ACCOUNT INFORMATION

Effective 05/22/2020, the Night Depository Agreement was amended to include: "Deposits placed into the night depository are
considered received by us when the bag is removed from the night depository and is available to us for processing. We will credit the
deposit to your account no Jater than the next business day."

No action is required on your part and there is no impact to the current night depository deposit process.

1$SZ01 808 #00 £00 NNN NNN NNNNNNNNNN 9¢1¢10 SMLGOWOGOS

£' 19056912
July 31,2020 m@ Page 6 of 6

Case 20-31480 Document 57 Filed in TXSB on 08/21/20 Page 11 of 15

WELLS

FARGO

 

 

General statement policies for Wells Fargo Bank

@ Notice: Wells Fargo Bank, N.A. may furnish information about accounts
belonging to individuals, including sole proprietorships, to consumer
reporting agencies. If this applies to you, you have the right to dispute the
accuracy of information that we have reported by writing to us at: Overdraft
Collections and Recovery, P.O, Box 5058, Portland, OR 97208-5058,

You must describe the specific information thatis inaccurate orin dispute
and the basis for any dispute with supporting documentation. In the case of
information that relates to an identity theft, you will need to provide us with

an identity theft report.

 

Account Balance Calculation Worksheet
1. Use the following worksheet to calculate your overall account balance.

2. Go through your register and mark each check, withdrawal, ATM
transaction, payment, deposit or other credit listed on your statement.
Be sure that your register shows any interest paid into your account and
any service charges, automatic payments or ATM transactions withdrawn
from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
outstanding checks, ATM withdrawals, ATM payments or any other
withdrawals (including any from previous months) which are listed in
your register but not shown on your statement.

ENTER
A. The ending balance
shown on your statement ......0....-..60eeeeees

ADD

B. Any deposits listed in your
register or transfers into
your account which are not
shown on your statement.

CALCULATE THE SUBTOTAL
(Add Parts A and B)

SUBTRACT
C, The total outstanding checks and
withdrawals from the chart above

CALCULATE THE ENDING BALANCE
(Part A+ Part B - Part C)
This amount should be the same
as the current balance shown in
YOU CHECK EQUINE eis scree tects e cere sctseeen

©2010 Wells Fargo Bank, NLA. All rights reserved. Member FDIC. NMLSA ID 399801

_ Number items Outstanding Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total amount $ |

255/01
July 31, 2020

Online banking customers can view and print check images that have cleared since their last statement.

Check Images

   
  
 
      
    
    

AtoANeD

  

i 1,617.90

 

 

retin een nse i ate deetemieenaltedamieemntestniaietae r mee a
REF#1245650/77 CK# “1030 T61 7 ‘00

 

 

 

 

 

SA
COUNZE NWOGU LAW GROUP. F.C.
8001 SAVOY OR. STE 2

Te ‘ie, 9

 

 

 

REF#8783855564 CK# “T033 " 1000.00

FAyTO HME Eermanue! tae j Sotzae

| Sebener j
 pneeenenon DOLLARS @

(4 WOO wy pre oert82000- asCNBCER:,

 

     

#0010 15" shi EOuaNe

REF#I 241041584 CK#

    

INTERNATIONAL oar ’
OR, TTC wrrano a
; il ciate r
HY [PALIT COUNZE NWOGU LAW GROUP, P.C jS 100000  }
‘| __ One oor100 roan fh

 

Case 20-31986°DSbiment 57. Filed in TXSB on 08/21/20 Page 12 of 15

WELLS
FARGO

 

 

 

 

* pay Period: 060 i000 - oarisr2020

   

t roo1na 2” eA LASO0ES9: i:
ee

 

REF#1245651375 CK# 1032 509.10.

 

+5) DY TOTHE
ed

 

WIS Sos Pn

 

MOP poy Ponod:- bMevena0 - nersauznz0

eonioa4e ee SS

WELLS FARGC | ~
EVANGEL INTERNATIONAL FOODS, INC, —
‘SAVOY DRIVE

4 _One Thovsgryd Bi Hundred Seventeen BO tO

|
Cs ioe, O

_| 1817.00

 

 

REF#8049579714CK# 1034 1617.00

 

 

EVANGEL INTERNATIONAL FOOD6 ING

 

 

REF#8587051633 CK# 1069 1620.00

   

 

 

 

ron__ Fs ~wotol Nes i

woonooo oro" Hiaa5008s5: KR er

REF#8684700224 CK# 1070 300.00

 

 

 

 

EVANGEL INTERNATIONAL FOODS INC 1073

rrr wee fhe Mec ____3 8004

ete ic —
FOR aac? _ConSubbres, TI

=

 

OOU000 407 ae it SEF a: -

 

 

 

oe 326. °
EVANGEL INTERNATIONAL FOODS ING 1070
nee ieee
DATE pe

nia »7fales |

 

 

 

 

EVANGEL INTERNATIONAL FOODS ING

OADER OF.

| : a a0
moe Peale Gel. ae ie

1074

Pani

 

 

—

pak fp ee 2 ee Lsfdiani
wogoon0 1074" GV,9006550 mmm re

& ——a—

az

 

REF HB488625207 CK# 1071 60.00
|

 

OE ee

 

SOOODOO LOT" Hab sane sm A 2

 

 

 

 

 

 

REF#8880961470 CK# “7073 800.00

 

REF#8185692733 CK# 1074 300.00

€$S/01 808 ~O0 #00 NNN NNN NNNNNNNNNN Sf? LO EMLOOWOdOS

6 29056912
Business:Market Rate-Savings: 1xs8 on 08/21/20 Page 13 of 15

July 31,2020 m Page | of 3

 

0011675 01 AVO.389 **AUTO 1205587 77036-332277 -CO1-P11686-|
BooQpeenfaE ggg gt de EL LATE Questions?
: EVANGEL INTERNATIONAL FOODS INC Available by phone 24 hours a day, 7 days a week:
Re DEBTOR IN POSSESSION Telecommunications Relay Services calls accepted
CH11 CASE # 20-31480(STX) 1-800-CALL-WELLS (1-800-225-5935)
6001 SAVOY DR STE 302 TTY: 1-800-877-4833
HOUSTON TX 77036-3322 En espanol: 1-877-337-7454

Online: wellsfargo.com/biz

Write: Wells Fargo Bank, N.A. (808)
P.O. Box 6995
Portland, OR 97228-6995

 

 

Your Business and Wells Fargo
Visit wellsfargoworks.com to explore videos, articles, infographics, interactive tools, and other resources on the topics of business growth,
credit, cash flow management, business planning, technology, marketing, and more.

 

 

Statement period activity summary Account number: i 556

Beginning balance on 7/1 $6,000.06 EVANGEL INTERNATIONAL FOODS INC
Deposits/Credits 94,000.34 poe a Weare
Withdrawals/Debits - 0.00 : |

Texas/Arkansas account terms and conditions apply
Ending balance on 7/31 $100,000.40 ; ;

For Direct Deposit use

Routing Number (RTN): 111900659
Average ledger balance this period $39,935.54

For Wire Transfers use
Routing Number (RTN): 121000248

 

Interest summary

Interest paid this statement $0.34
Average collected balance $39,935.54
Annual percentage yield earned 0.01%
Interest earned this statement period $0.34

Interest paid this year $0.40
JUIY O91, 42U2U rage 2 O's

Case 20-31480 Document 57 Filed in TXSB on 08/21/20 Page 14 of 15

 

 

 

 

 

Transaction history
Deposits/ Withdrawals/ Ending daily
Date Description Credits Debits balance
7/3 Online Transfer From Evangel International Foods Inc Business Checking 1,000.00 7,000.06
XXXXXX7927 Ref #lbO8FD7Bgx on 07/03/20 /
7/21 Online Transfer From Evangel International Foods Inc Business Checking 93,000.00 100,000.06
XXXXXX7927 Ref #bOBJOT6Kd on 07/21/20
7/31 interest Payment 0.34 100,000.40
Ending balance on 7/31 100,000.40
Totals $94,000.34 $0.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your

transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

Monthly service fee summary

_.For.a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule.and Account Agreement.applicable to —-

your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers

to common monthly service fee questions.

 

Fee period 07/01/2020 - 07/31/2020 Standard monthly service fee $6.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
+ Average collected balance $500.00 $39,936.00 [7]
« Total automatic transfers from an eligible Wells Fargo business checking account $25.00 $0.00 []
yore

IMPORTANT ACCOUNT INFORMATION

Effective 05/22/2020, the Night Depository Agreement was.amended to include: “Deposits placed into the night depository are
considered received by us when the bag is removed from the night depository and is available to us for processing. We will credit the

deposit to your account no later than the next business day."

No action is required on your part and there is no impact to the current night depository deposit process.

5587-01 00-001 1675-0001 -0025363
july 31,2020 mPags 3€f31480 Document 57 Filed in TXSB on 08/21/20 Page 15 of 15

 

 

General statement policies for Wells Fargo Bank

@ Notice: Wells Fargo Bank, N.A, may furnish information about accounts
belonging to individuals, including sole proprietorships, to consumer
reporting agencies. If this applies to you, you have the right to dispute the
accuracy of information that we have reported by writing to us at: Overdraft
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.

You must describe the specific information that is inaccurate or in dispute
and the basis for any dispute with supporting documentation. In the case of
information that relates to an identity theft, you will need to provide us with
an identity theft report.

 

Account Balance Calculation Worksheet
1, Use the following worksheet to calculate your overall account balance.

2. Go through your register and mark each check, withdrawal, ATM
transaction, payment, deposit or other credit listed on your statement.
Be sure that your register shows any interest paid into your account and
any service charges, automatic payments or ATM transactions withdrawn
from your account during this statement period.

3. Use the chart to the right to list any deposits, transfers to your account,
outstanding checks, ATM withdrawals, ATM payments or any other
withdrawals (including any from previous months) which are listed in
your register but not shown on your statement.

ENTER
A, The ending balance
shown on your statement.............ceesee enue $

ADD
B. Any deposits listed in your §
register or transfers into $
your account which are not §
shown on your statement. +5
$

CALCULATE THE SUBTOTAL
(Add Parts A and B)

SUBTRACT
C. The total outstanding checks and
withdrawals from the chart above............. - §

CALCULATE THE ENDING BALANCE
(Part A + Part B - Part C)
This amount should be the same

 

as the current-balance shown in
YOU CHEGH PIISTOR Sc Slice ew ac oe're see ordi soteens $

 

 

 

©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801

Number Items Outstanding Amount

Total amount $

 
